DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
Claims 1-20 are pending with claims 1, 4, 10 and 13 have been amended.  
 
 Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to independent claim 1 “configuring a direct service integration entity with a trigger for a security threat scan task based on data objects comprising content identification of at least one of a content or a class of a file; in response to said intercepting, identifying with said data objects a content of said file, wherein the identifying comprises determining a hash value given by the content identification to identify the file; based on the identifying, determining whether a scanning result was performed for the file; based on determining a scanning result was not performed for the file, executing the trigger for the security threat scan task at the 
The prior art does not show with respect to independent claim 10 “in response to said intercepting, identifying with said data objects a content of said file, wherein the identifying comprises determining a hash value given by the content identification to identify the file; based on the identifying, determining whether a scanning result was performed for the file; based on determining a scanning result was not performed for the file, executing the trigger for the security threat scan task at the direct service integration entity in the file service cloud entity of a multi-tenant cloud platform; ” with the other limitations of the claim.

The closest art Narayanaswamy (US 2014/0259093), Dubrovsky et al. (US 2013/0191914), Watson et al (US 9,332,025), Bean et al. (2016/0380977) and Reddy (US 2017/0070506) does not teach these limitation. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492            
                                                                                                                                                                                            /SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492